Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, and 13 all recite the crystalline polythiocarbonate comprises structural units L1 – L5 and then proceed to recite the structural units L3-L5 are present in amounts that include 0%.  This renders the claim indefinite as to the structural units required to meet the claim as the first portions of the claim state all L1 to L5 units must be present, then the final portions of the claim state that L3-L5 are essentially optional because they include the range 0 wt%.
	Claims 2-4, 6-12 and 14-17 are rejected based on their dependency to the above claims.
Relevant Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, et al., "Enabling Oxygen-Sulfur Exchange Reaction to Produce Semicrystalline Copolymers from Carbon Disulfide and Ethylene Oxide" is cited as being the NPL associated with the instant claimed invention but not available as prior art.
Allowable Subject Matter
Claims 1-17  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Luo “An Investigation of the Pathways for Oxygen/Sulfur Scramblings during the Copolymerization of Carbon Disulfide and Oxetane”, which teaches the reaction of carbon disulfide and oxetane to produce a similar polythiocarbonate to that recited but does not teach or suggest the structural units L1-L5 as claimed. (See Figure 2, for instance, although the units are not all the same in number or type compared to the instant claims) These structural units require ethylene oxide rather than oxetane and, therefore, one cannot substitute ethylene oxide for the recited oxetane without compromising the principle of the invention of Luo.  Further, there is no suggestion as to why one of ordinary skill in the art would want to practice Luo with ethylene oxide in place of oxetane, as opposed to other alkylene oxides like propylene oxide.  To do so would require the benefits of hindsight for that reason.
	Luo, in “Using carbon dioxide and its sulfur analogues as monomers in polymer synthesis” teaches a review of carbon disulfide copolymerizations with epoxies and other monomers such as oxetane and cyclohexane oxide on pages 421-426 but there is no disclosure of ethylene oxide nor any suggests that would direct one of ordinary skill in the art to polymerizations specifically with CS2 and ethylene oxide over the other reactions disclosed.
	Mueller (WO2018114837; reference made to US20210163681 as English equivalent), teaches in ¶[0007] a carbon disulfide / propylene oxide polymerization with double metal cyanide, similar to the polymerizations of the claimed invention, which have structural units similar to those recited but do not meet the claimed amounts for L2 (as recited – 10% to 80%, Mueller 4.8 mol%).  L3 appears to be the same in ¶[0007] compared to instant L3 and is present in 16 mol %, above the recited limit.  Additionally, not all the structural units are the same in ¶[0007] of Mueller compared to the recited units.  While the instantly claimed invention recites comprising, the structural units present may not all be present and additional units that must be present in the total appear in significant molar amounts.  Comparing the disclosure of Mueller in ¶[0007] to Luo’s polymerizations with CS2 and Oxetane above demonstrate that simply changing the comonomer from oxetane to propylene oxide changes the structural units produced and also significant changes the proportion of the units produced.  Therefore, while one may reason the substitution or use of ethylene oxide may be simple and must ultimately give the structural units recited in their recited amounts, Mueller and Luo-Oxetane suggest that such a change in comonomer produces significantly different structural units and amounts of said units, even for a change in only 1 carbon unit in the comonomer.  Neither Mueller nor Luo-Oxetane teach or otherwise direct one of ordinary skill in the art to the structural units recited and their amounts, much less the recited crystallinity and melting temperature.  To arrive at the claimed invention with the known prior art regarding carbon disulfide polymerization with epoxides (cyclic oxides) would require the use of hindsight.


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759